Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on March 7, 2022.
Claims 1-3, 6-14, 17-21, and 23 are currently pending.
Claims 1, 6, 12, 17, and 23 have been amended.
Claims 4, 5, 15, 16, 22, and 24 have been cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/7/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The previous rejection of claims under 35 U.S.C. 103 as being unpatentable over O’Herlihy in view of Chokshi is withdrawn in view of Applicant’s amendments.  Independent claims 1, 12, and 23 have incorporated limitations previously found in previously objected to dependent claim 5, which contained allowable subject matter (see Non-Final Rejection mailed December 24, 2021).  Applicant’s arguments, beginning on at least page 13, are persuasive.  Therefore, the claims are allowable over the prior art and the previous rejection is withdrawn.

Response to Arguments
Applicant’s arguments, filed March 7, 2022, have been fully considered and are persuasive; see above for details.

Conclusion
Claims 1-3, 6-14, 17-21, and 23 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL T PELLETT/Primary Examiner, Art Unit 2121